EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bunts on 24 August 2022.

The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method of making a decision on a blockchain, the method comprising:
providing a first blockchain transaction redeemable by means of a first signature associated with a selection and a second signature associated with the selection;
creating a plurality of shares for at least one private key that is associated with at least one decision and corresponds to a public key;
providing each of a plurality of participants with at least one share from the plurality of shares, [[and ]]wherein a threshold number of the plurality of shares is required the second signature;
collaborating, by the plurality of participants, to use the plurality of shares to calculate the public key;
generating, by at least one participant of the plurality of participants, a vote for the at least one decision by concatenating the at least one share of the at least one participant , the identifier comprising an identification value for the at least one participant; 
encrypting the vote using the public key;
providing the encrypted vote generated by the at least one participant to a script of an input of the first blockchain transaction using a shuffling algorithm, wherein the shuffling algorithm obscures which participant of the plurality of participants provides which share prior to submission of the first blockchain transaction to the blockchain;
submitting the first blockchain transaction to the blockchain; and
executing the second signature to enact the decision upon provision of enough votes, by the plurality of participants, comprising at least the threshold number of shares by the plurality of participants.

2.	(Currently Amended)  The method of claim 1, wherein the at least one participant adds to the first blockchain transaction at least one signed input representative of a cryptographic asset.
3.	(Currently Amended)  The method of claim 2, further comprising the step of providing a second blockchain transaction redeemable, upon satisfaction of a locktime condition, to return at least a portion of the cryptographic asset to the at least one participant.
9.	(Cancelled).
13.	(Currently Amended)  A computer-implemented system comprising:
a processor; and
memory including executable instructions that, as a result of execution by the processor, causes the system to perform [[any ]]the embodiment of the computer-implemented method as claimed in claim 1.
14.	(Currently Amended)  A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform [[an ]]the embodiment of the method as claimed in claim 1.

Reasons for Allowance
Claims 1-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.

The cited references—Zhao et al. –“How to Vote Privately Using Bitcoin,” Corduan et al. (US 2019/0007205 A1), and Dong et al. (KR 20120028160 A)—do not singly or in an obvious combination teach “collaborating, by the plurality of participants, to use the plurality of shares to calculate the public key; generating, by at least one participant of the plurality of participants, a vote for the at least one decision by concatenating the at least one share of the at least one participant with an identifier associated with the at least one decision, the identifier comprising an identification value for the at least one participant; encrypting the vote using the public key; providing the encrypted vote generated by the at least one participant to a script of an input of the first blockchain transaction using a shuffling algorithm, wherein the shuffling algorithm obscures which participant of the plurality of participants provides which share prior to submission of the first blockchain transaction to the blockchain” in combination with the remaining limitations of each respective independent claim.  Also see pages 7-9 of applicant’s remarks filed 20 April 2022.

Relevant prior art not cited:
Canetti et al. (Adaptive Security for Threshold Cryptosystems)—Canetti discloses distributed key generation and threshold DSS signature schemes (Abstract).

Peng et al. (A Publicly Verifiable Secret Sharing Scheme Based on Multilinear Diffie-Hellman Assumption)—Peng discloses a non-interactive and effective publicly verifiable secret sharing (PVSS) scheme based on multilinear Diffie-Hellman assumption (MDH) (Abstract).

Sampigethaya et al. (A Framework and Taxonomy for Comparison of Electronic Voting Schemes)—Sampigethaya discloses a framework that classifies electronic voting approaches and defines a set of metrics under which their properties can be compared (Abstract).

Chillotti et al. (A Homomorphic LWE Based E-voting Scheme)—Chillotti discloses a post-quantum electronic-voting protocol based on LWE fully homomorphic encryption (Abstract).

Spanos et al. (US 2017/0352219 A1)—Spanos discloses a system that utilizes blockchain technology in an electronic voting system (Abstract).

Ruffing et al. (CoinShuffle:  Practical Decentralized Coin Mixing for Bitcoin)—Ruffing discloses a system wherein Bitcoin users’ privacy is protected using a mixing protocol (page 1).

Stathakopoulou et al. (Threshold Signatures for Blockchain Systems)—Stathakopoulou discloses utilizing a threshold signature technique with a blockchain system (page 1).

The above relevant prior art not cited also do not singly or in an obvious combination teach the aforementioned limitations in combination with the remaining limitations of each respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




24 August 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498